DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1-3 have been canceled. Claim 4 has been amended. Claim 4 is currently examined.
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by applicant’s amendments. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0270139) and alternatively, in view of Komada (US 2005/0089749).
As to claim 4, Park discloses a solid oxide fuel cell (figure 3 #30, [0097]-[0098]) comprising an anode (figure 3 #23, [0097]-[0098]); an electrolyte (figure 3 #21, [0097]-[0098]); and a multilayer cathode (figure 3 #22 (layer 1) and #24 (layer 2), [0097]-[0107]), wherein at least one cathode layer comprises PrxCoyO3 and the ratio of x and y are 1:1 (figure 3 #22, [0008]-[0013]; note this is seen within formula 1 when x=0; A is lanthanide element and Pr is a lanthanide element; M1 is a transition metal element and Co is a transition metal element) and a different cathode layer (figure 3 #24, [0097]-[0107]) is selected from a group consisting of: prima facie case of obviousness exists (see MPEP 2144.05 I; also see MPEP 2143).
Alternatively, Komada discloses a solid oxide fuel cell ([0012]) wherein PrCoO3 is a perovskite type oxide used within the cathode ([0006] and [0056]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use PrCoO3 as the perovskite type oxide within Park as a mere combing prior art elements according to known methods to yield predictable results or a simple substitution of one known element for another to obtain predictable results or applying a known technique to a known device (see MPEP 2143  (A), (B) and (D)).  
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
The applicant has amended claim 4 to incorporate the limitation of claim 3 without the option of lanthanum strontium cobalt ferrite (LSCF). This is because the previous rejection cited figure 3 #25 as being the different cathode layer. Then paragraph [0109] of Parker was references in teaching the use of lanthanum strontium cobalt ferrite as the current collector. However, the rejection has been modified as necessitated by the applicant’s amendments. Now the examiner has cited figure 3 #24 as being the different cathode layer, and paragraph [0028] and [0107] which teaches the layer as being gadolinium-doped ceria. Therefore, the examiner maintains the rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN R OHARA/Examiner, Art Unit 1724